UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1749


In re: HAROLD EUGENE PATTON,

                    Petitioner.


             On Petition for Writ of Mandamus. (1:17-cv-00186-TSK-MJA)


Submitted: February 18, 2020                                 Decided: February 20, 2020


Before MOTZ, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Harold Eugene Patton, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harold Eugene Patton, Jr., petitions for a writ of mandamus, alleging that the district

court has unduly delayed ruling on his 28 U.S.C. § 2241 (2018) petition. He seeks an order

from this court directing the district court to act or release him. Our review of the district

court’s docket reveals that the district court recently took significant action on Patton’s

§ 2241 petition. Accordingly, although we grant leave to proceed in forma pauperis, we

deny the mandamus petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process

                                                                        PETITION DENIED




                                              2